STRAS, Justice
(dissenting).
The question presented by this case is whether Steven Emerson, who was an employee of Independent School District No. 199 ("ISD-199") for 4 years, was a teacher entitled to the procedural protections granted by statute to continuing-contract employees. The answer to that question turns on the plain and unambiguous language of Minn.Stat. § 122A.40, subd. 1 (2010), which defines the class of "teacher[s]" who are eligible for continuing-contract rights. Here, Emerson is entitled to continuing-contract rights because, under the plain language of subdivision 1, Emerson was a "professional employee required to hold a license from the [Minnesota Department of Education]." § 122A.40, subd. 1. Only by adding words to the unambiguous language in subdivision 1 does the court conclude otherwise. Because the court's interpretation of subdivision 1 is inconsistent with the statute's plain language, I respectfully dissent. Minn.Stat.
I.
Minnesota Statutes § 1224.40 provides rules for the hiring and firing of Minnesota "teacher[s]" employed by school districts that are not located in "first-class" cities.1 Minn.Stat. § 122A.40 (2010). For "probationary" employees, a school board generally has discretion about whether to renew a teacher's annual contract as the board "see[s] fit." Minn.Stat. § 122.40, subd. 5(a). A teacher who has completed his or her probationary period, however, is entitled to certain procedural protections, including written notice and a possible hearing, prior to termination of his or her contract. Id., subd. 7. Typically, "[the first three consecutive years of a teacher's first teaching experience in Minnesota in a single district is deemed to be a probationary period of employment." Id., subd. 5(a). But for a teacher who has completed a probationary period in another Minnesota school district, "the probationary period in each district in which the teacher is thereafter employed shall be one year." Id.
ISD-199 concedes that Emerson completed a probationary period with another Minnesota school district prior to beginning his employment with ISD-199. Emerson worked at ISD-199 for 3 years as its District Director of Activities ("activities director") and one year as an interim middle school principal. Emerson argues that, because the activities director position falls within the definition of "teacher" in Minn.Stat. § 1224.40, subd. 1, he was entitled to the procedural protections granted to employees who have attained continuing-contract rights, including the right to a hearing before ISD-199 discharged him.2
Whether Emerson satisfied the statutory definition of "teacher" is a question of law that is subject to de novo review. See Larson v. State, 790 N.W.2d 700, 703 *689(Minn.2010). In interpreting statutes, we "give words and phrases their plain and ordinary meaning." Premier Bank v. Becker Dev., LLC, 785 N.W.2d 753, 759 (Minn.2010) (citing Minn.Stat. § 645.08 (2010)). If a statute is unambiguous on its face, then we look no further than the statute's plain language to determine its meaning. See Hutchinson Tech., Inc. v. Comm'r of Revenue, 698 N.W.2d 1, 8 (Minn.2005) (citations omitted).
Minnesota Statutes § 1224.40, subd. 1, states in relevant part: "A principal, supervisor, and classroom teacher and any other professional employee required to hold a license from the state department shall be deemed to be a 'teacher' within the meaning of this section." To qualify as a "teacher" eligible for continuing-contract rights under subdivision 1, a school employee must be a principal, supervisor, classroom teacher, or other professional employee. Minn.Stat. § 122A.40, subd. 1. If the employee is a professional employee, then he or she must be "required to hold a license from the state department." Id. As the court correctly notes, the "state department" refers to the Minnesota Department of Education ("MDE").
Emerson was a "professional employee," and neither the court nor ISD-199 assert otherwise. A professional is someone "engaged in ... an occupation requiring a high level of training and proficiency." Webster's Third International Dictionary of the English Language Unabridged 1811 (2002). ISD-199's job description for activities director stated that Emerson was "responsible for the overall operation of K-12 co-curricular programs of 1SD-199." Emerson's job responsibilities included planning and implementing programs for ISD-199; supervising, evaluating, and recruiting coaches and counselors throughout ISD-199; developing and maintaining the activities budget for ISD-199; and reporting directly to the superintendent of ISD-199. The qualifications required for the position emphasized supervisory and leadership experience in school settings. Given the job requirements and correspondingly high level of responsibility for the position of activities director, Emerson's position qualifies as "an occupation requiring a high level of training and proficiency." Therefore, Emerson was a "professional employee" under - Minn.Stat. § 1224.40, subd. 1.
The dispute in this case is whether Emerson was "required to hold a license from the state department." It is undisputed that Emerson held three licenses during his employment with ISD-199; a K-12 principal's license, a license to teach English and language arts, and a coaching license. The MDF issued each of Emerson's licenses. Even so, the parties dispute whether Emerson was "required to hold a license from the" MDE as activities director - for - ISD-199. Minn.Stat. § 1224.40, subd. 1 (emphasis added).
The question presented, therefore, is what it means to "require" a license from the MDE. In this context, the meaning of the word "require" is "to demand as necessary or essential." Webster's Third International Dictionary of the English Language Unabridged 1929 (2002); see also The American Heritage Dictionary of the English Language 1482 (4th ed.2009) (defining "require" as "[tlo call for as obligatory or appropriate; demand"). Implicit in the definition of the word "require" is that the person, entity, or other body making the demand must have the authority to deem something necessary and essential. In other words, a particular qualification or characteristic cannot be "required" unless the entity imposing the obligation has the authority to do so.
In this case, a variety of entities and bodies had the authority to require Emerson to hold a license from the MDE. The *690Minnesota Legislature has the power to enact statutes requiring licensure, as it has done here for professional employees. By statute, the Board of Teaching "must adopt rules to license public school teachers," Minn.Stat. § 122A.09, subd. 4(a) (2010), and the Board of School Administrators must "license school administrators," Minn.Stat. § 122A.14, subd. 1 (2010). For those positions "not licensed by the Board of Teaching or Board of School Administrators," the MDE "may make rules relating to the licensure of school personnel." Minn.Stat. § 122.162 (2010). In addition, the school district that hires a professional employee and sets the minimum job requirements for the position also has the authority to "require[] a license from the" MDE. After all, it is unquestionably the prerogative of the school district to refuse to hire any employee who does not meet a position's minimum qualifications, as communicated by the school district through its job announcements and position listings.
ISD-199's job announcement stated the following requirement for its activities director position: "Candidates must hold a current Minnesota principal license or be in the process of obtaining administrative licensure." (Emphasis added). The position description also required a principal's license for the activities director.3 As the hiring entity, and unlike certain other groups in the school district, such as a parent teacher association or a student group, there can be no serious argument that ISD-199 lacked the authority to "require{ ]" Emerson to hold a particular license or qualification. ISD-199 made the ultimate hiring decision with respect to the activities director position, and as a result, had the authority to reject candidates who did not meet certain qualifications, such as having a K-12 principal's license. Accordingly, Emerson was eligible for continuing-contract rights under section 122A.40 because he was a "professional employee required to hold a license from the state department."
IL.
The court apparently agrees that ISD-199 had the authority to require Emerson, as a professional employee, to "hold a license from the" MDE. Despite ISD-199's unquestioned authority to "require" Emerson "to hold a license from the state department," the court argues that subdivision 1 imposes an additional requirement: the MDE, the Board of Teaching, or the Board of School Administrators must require a professional employee to hold a license from the MDE. The flaw in the court's approach, however, is that subdivision 1 does not hint, much less contain, any language that supports the court's interpretation. Indeed, the plain language of subdivision 1 does not explicitly limit the entities that may require a professional employee to hold a license from the MDE.
*691Instead of interpreting the statute as written, the court finds an ambiguity through legislative silence and then proceeds to add words to the statute to support its unnatural reading of subdivision 1. In the court's view, the Legislature really meant to enact the following statute: "(al principal, supervisor, and classroom teacher and any other professional employee required by the State licensing authority to hold a license from the state department shall be deemed to be a 'teacher' within the meaning of this section." But that is not the statute the Legislature enacted, and the court's strained approach to statutory interpretation finds no support in our case law or in the canons of statutory construction.
First, this court has never found an ambiguity through legislative silence because a statute does not contain a sufficiently comprehensive definition of a term. As we have repeatedly stated, courts may not add words to a statute "that are purposely omitted or inadvertently overlooked" by the Legislature. - Premier Bank, 785 N.W.2d at 760 (citing Genin v. 1996 Mercury Marquis, 622 N.W.2d 114, 117 (Minn.2001)). I can find only two cases in which this court has found an ambiguity through legislative silence: in Burkstrand v. Burkstrand, 632 N.W.2d 206 (Minn.2001), and MBNA America Bank, N.A. v. Commissioner of Revenue, 694 N.W.2d 778 (Minn.2005), the statutes at issue set forth a specific procedural requirement, but then failed to provide a remedy for violation of the requirement.4 Given that subdivision 1 merely defines the term "teacher," the court does not contend-nor could it-that subdivision 1 contains a procedural requirement or is silent regarding a remedy for violation of such a procedural requirement. See MBNA Am. Bank, 694 N.W.2d at 782; Burkstrand, 632 N.W.2d at 210; see also Beardsley v. Garcia, 753 N.W.2d 735, 738-389 (Minn.2008) (discussing MBNA America Bank and Burkstrand, and rejecting, "especially," the suggestion that silence in the statute at issue created an ambiguity). Therefore, the court's conclusion that subdivision 1 is ambiguous is contrary to our longstanding rule that we may not add words to a statute that "are purposely omitted or inadvertently overlooked" by the Legislature. Premier Bank, 785 N.W.2d at 760.
Second, the court is simply wrong that subdivision 1 is ambiguous. In concluding that subdivision 1 is ambiguous through legislative silence, the court fails to point to any ambiguity in the express language of the statute. Instead, the court concludes that subdivision 1 is ambiguous because ISD-199's interpretation "recognizes a connection between the authority that requires the license and the authority that issues the license," and because this interpretation "has been consistently used by school districts and amici for decades." The court apparently concludes, therefore, that the mere mention of the MDF in the text of subdivision 1 means that the MDE is the only entity that may "require" a professional employee to hold a license. The flaw in the court's alternative inter*692pretation of subdivision 1, however, is that it is flatly inconsistent with the plain language of the statute.
The fact that subdivision 1 explicitly references the MDE tells us only that Emerson must be required to hold a license "from " the MDE-a fact compelled by the text of the statute and not disputed by anyone-not that Emerson must be required to hold a license by the MDE. To find an ambiguity, the court must therefore alter the text of subdivision 1 as follows: "any other professional employee required [by the State licensing authority] to hold a license from the state department." That alternative interpretation is unreasonable, however, because the statute does not include the bracketed phrase added to the statute by the court: "by the State licensing authority." It is axiomatic that a court may not create a statutory ambiguity by changing the plain text of an otherwise unambiguous statute. To hold otherwise would mean that we could deem any statute ambiguous once we conceive of alternative language that the Legislature could have included in the statute. See Laase v.2007 Chevrolet Tahoe, 776 N.W.2d 431, 438 (Minn.2009) (stating that this court "cannot rewrite a statute under the guise of statutory interpretation" by substituting words in the statute (citation omitted)); Beardsley, 753 N.W.2d at 740 (rejecting an invitation to rewrite the text of a statute in order to find ambiguity because "[the prerogative of amending a statute in such a fashion belongs to the legislature, not to this court").
Third, the court contravenes case law by using extrinsic evidence to conclude that subdivision 1 is ambiguous. Specifically, the court relies on the fact that its alternative interpretation is consistent with "decades" of interpretation and practice by school districts. Even aside from the fact that there is no evidence in the record to suggest that school districts have consistently interpreted subdivision 1 to mean that only the licensing authorities may require a professional employee to hold a license, we have repeatedly held that it is improper to resort to extrinsic evidence to find a statutory ambiguity. In re Welfare of R.S., 805 N.W.2d 44, 52 (Minn.2011) ("[E)xtrinsic evidence can be used only to resolve existing statutory ambiguity; it cannot be used to create ambiguity where none exists."); Reiter v. Kiffmeyer, 721 N.W.2d 908, 911 (Minn.2006) ("[UIse of extrinsic aids to determine legislative intent where there is no ambiguity in the express language of the statute would be unnecessary and improper."). Here, the court improperly bootstraps extrinsic, historical evidence of custom and practice into its finding of ambiguity, and then relies on that same extrinsic evidence to conclude that its alternative interpretation of the statute is the more reasonable one. Such an analysis deviates from our traditional approach to statutory interpretation.
In sum, the court's opinion represents a radical departure from traditional methods of statutory interpretation. The court finds an ambiguity through legislative silence in a novel cireumstance, the court adds words to a statute to create an alternative interpretation of an otherwise unambiguous statute, and the court resorts to extrinsic evidence to support its conclusion that the statute is ambiguous. In my view, the court concludes that subdivision 1 is ambiguous by creating a false dichotomy: either (1) the Legislature intended to include the phrase "required by [the school district] to hold a license"; or (2) the Legislature intended to include the phrase "required by [the State licensing authority ] to hold a license." But the court apparently overlooks a third alternative: the statute means exactly what it says and the Legislature failed to include any language qualifying who or what may require a school employee to hold a license from *693the MDE.5 I would adopt that third interpretation, which gives effect to the plain and unambiguous language of subdivision 1 without adding words to the statute or otherwise modifying the statutory text.
HIL
In this case, the statute at issue requires Emerson to show: (1) that he is a "professional employee"; and (2) that he was required to hold a license issued from the MDE. Minn.Stat. § 122A.40, subd. 1. By satisfying both statutory requirements, Emerson is entitled to continuing-contract rights. Accordingly, I1 would reverse the decision of the court of appeals and remand this ease to the school board of ISD-199 for further proceedings consistent with this opinion.

. A "first-class" city has more than 100,000 inhabitants. Minn.Stat. § 410.01 (2010). In-ver Grove Heights is not a "first-class" city.


. Neither party disputes that Emerson was a "teacher" within the meaning of section 122A.40, subdivision 1, when he worked as an interim middle school principal during the 2008-09 school year. Nonetheless, Emerson's single year as a principal was insufficient, by itself, to confer continuing-contract rights because ISD-199 informed Emerson in April 2009 that it did not intend to renew his contract for an additional year. Minn.Stat. § 1224.40, subd. 5(a) (Supp.2011) (allowing the school board to decline to renew a teacher's contract during his or her probationary period, so long as it provides written notice of that decision before June 1). Accordingly, to attain continuing-contract rights under Minn. Stat. § 1224.40, Emerson must show that he was a "professional employee required to hold a license from the state department" in any or all of the 3 years he served as activities director. Id., subd. 1.


. The position description for activities director stated in relevant part: "Must hold a principal licensure or be in the process of obtaining licensure which must be completed within 24 months from the date of employment." (Emphasis added). Even assuming, as ISD-199 argues, that the position required only that the activities director obtain a principal's license within 24 months of hiring, rather than immediately, Emerson would still be eligible for continuing-contract rights because of his 2 years of continuous service with the school district following that 24-month period. In other words, even if ISD 199 is correct that a principal's license was not strictly required for the first 2 years of Emerson's employment as activities director, he would still have met the statutory definition of "teacher" during his third year as activities director and first year as interim principal because licensure was required for both years. Those 2 years of service would exceed the 1-year probationary period required for continuing-contract rights under Minn.Stat. § 1224.40, subd. 5(a). See supra note 2.


. - In Burkstrand, the statute at issue was silent regarding the consequences of the district court's failure to hold a hearing within 7 days after issuing an order of protection, as required by Minn.Stat. § 518B.01, subd. 7(c) (2000). 632 N.W.2d at 208-10. Because section 518.01, subdivision 7(c), was silent about the "consequences" of a district court's noncompliance with the statute's requirements, we concluded that the statute was ambiguous. See Burkstrand, 632 N.W.2d at 210. Similarly, in MBNA America Bank, we declared a statute ambiguous when it required the Commissioner of Revenue to provide certain information in assessment notices mailed to taxpayers, but provided no remedy for the Commissioner's noncompliance with that procedural requirement. See 694 N.W.2d at 779-82.


. Section 1224.40 does not hint, much less provide, a limitation on who may require a teacher to obtain a license from the MDE. Notably, in a number of other statutes, the Legislature has explicitly cross-referenced a certain chapter or statutory provision when it intends to limit or delineate the scope of a particular statutory requirement. See Minn. Stat. § 604.08, subd. 12 (2010) (stating that commercial automobile policies "must provide coverage for rented vehicles as required in Chapter 65B" (emphasis added)); Minn. Stat. § 626.06, subd. 4 (2010) (describing that a health maintenance organization is a number three qualified plan if it provides services "required by Chapter 62D " (emphasis added)); Minn.Stat. § 79.34, subd. 5 (2010) (referring to insurance "required by chapter 176" - (emphasis _ added)); _- Minn.Stat. § 116.073, subd. 1(a)(3) (2010) (explaining Pollution Control Agency staff and Department of Natural Resources Conservation officers can issue citations to a person who "fails to take discharge preventive or preparedness measures required under chapter 115E" (emphasis added)). And in statutes relating to education, the Legislature also has been explicit when it intends to incorporate the requirements of a particular chapter or statute in delineating the obligations imposed by another statute. See Minn.Stat. § 1234.79 (2010) (establishing a "joint powers board" for districts and stating that notice of regular and special meetings must be given "as required under Chapter 13D" (emphasis added)); Minn.Stat. § 1260.63, subd. 4 (2010) (defining a "[dJebt service fund" as aggregate of funds maintained by school districts for paying off principal and interest "as required by Chapter 475" (emphasis added)). The fact that the Legislature has not similarly limited the scope of subdivision 1 by including an explicit cross-reference to statutes discussing the duties of the state licensing authorities undermines the court's interpretation of the statute.